Title: IV. Henry Dearborn to Chiefs of the Delawares and Shawnees, 10 February 1802
From: Dearborn, Henry
To: Chiefs of he Delawares and Shawnees


            Friends and Brothers,
            The deputation appointed by you to visit the Seat of Government have arrived and been welcomed by your father the President of the United States with cordiality; they have spoken and he has heard all the representations that they were instructed by you on behalf of their Nations to make to him, in his name I have answered them in sincerity and truth, and when they shall have reported to you what I have said, I trust that you will feel all uneasiness removed from your minds, and that you and your Nations will experience that satisfaction which must result from a conviction of the certainty with which you may continue to rely on the protection and friendship of the United States—
            These can never be forfieted but by the misconduct of the red people themselves. Your father the President instructs me to assure you, in behalf of your nations, that he will pay the most sacred regard to the existing Treaties between your respective nations and ours and protect your whole Territory against all intrusions that may be attempted by white people; that all encouragement shall be given to you in your just persuits and laudable progress towards comfort and happiness by the introduction of useful arts; that all persons who shall offend against our treaties, or against the laws made for your protection shall be brought to justice, or if this should be impracticable, that a faithful remuneration shall be made to you, and that he never will abandon his beloved Delaware or Shawanoes nor their children, so long as they shall act justly and peacably towards the white people and their red brethren.
            This is all that he requires from you in return for his friendship and protection; he trusts you will not force him to recede from this determination by an improper & unjust change of conduct; but that you will give him abundant reason to encrease if possible his desire to see you happy & contented under the fostering care of the United States.
            I send you by your beloved Chiefs a Chain: it is made of Gold, which will never rust, and I pray the Great Spirit, to assist us in keeping the chain of our friendship of which this golden chain is meant as an emblem bright for a long succession of ages—
            Given under my hand and the seal of the War Office of the United States this 10th: Day of February 1802.
            
              H. Dearborn
              S.W.
            
           